DENY and DISMISS; and Opinion Filed April 14, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00394-CV

                             IN RE ANTONIO HERRERA, Relator

                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                   Trial Court Cause No. F11-42288, F11-42289, F11-42290

                              MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                    Opinion by Justice Lewis
       Relator files this petition for writ of mandamus and prohibition arguing that the trial court

has abused its discretion in setting conditions for pre-trial bail. The facts and issues are well

known to the parties, so we need not recount them herein. We deny the petition to the extent it

seeks a writ of mandamus and dismiss the petition to the extent it seeks a writ of prohibition.

       This Court has not been given general supervisory control over district and county courts.

Texas Emp. Ins. Ass'n v. Kirby, 150 S.W.2d 123, 126 (Tex. Civ. App.—Dallas 1941, no writ);

see also Guillory v. Davis, 527 S.W.2d 465, 466 (Tex. Civ. App.—Beaumont 1975, no writ).

Rather, this Court’s power to issue writs is statutorily defined and limited. While the Court of

Criminal Appeals has broad constitutional power to issue writs of habeas corpus, mandamus,

procedendo, prohibition, and certiorari, this Court's statutory general jurisdiction to issue writs is

limited to “writs necessary to enforce the jurisdiction of the court.” Compare Tex. Const. art. V,

§ 5(c) (Court of Criminal Appeals writ power) with TEX. GOV'T CODE ANN. § 22.221(a) (West
2004) (court of appeals general writ power). In addition to its general writ powers, this Court is

also statutorily authorized to issue writs of mandamus against judges of district or county courts

within its territorial jurisdiction and habeas corpus in civil cases. TEX. GOV'T CODE ANN. §§

22.221(b), 22.221(d) (West 2004).

       In a criminal case, an applicant for mandamus relief must establish that he has no

adequate remedy at law to redress the harm he has suffered, and he must show that the act he

seeks to compel or prohibit does not involve a discretionary or judicial decision. Simon v.

Levario, 306 S.W.3d 318, 320 (Tex. Crim. App. 2009).             The Court concludes relator has an

adequate remedy at law for challenging the conditions the trial court has imposed on his bail.

While there is no constitutional or statutory authority granting the courts of appeals jurisdiction

to hear interlocutory appeals regarding bail, Ragston v. State, No. PD-0824-13, 2014 WL
440964, at *2 (Tex. Crim. App. Feb. 5, 2014), relator may challenge the manner of his pretrial

restraint, the denial of bail, or conditions attached to bail via pre-trial writ of habeas corpus in the

trial court. Ex parte Smith, 178 S.W.3d 797, 801 (Tex. Crim. App. 2005); Ex parte Garrison, 47
S.W.3d 105, 107 (Tex. App.—Waco 2001, pet. ref'd) (a person complaining of wrongful denial

of bail or an unreasonable bail may seek relief via a pre-trial writ of habeas corpus filed in the

trial court). Denial of relief on a pre-trial writ of habeas corpus may be appealed immediately.

Smith, 178 S.W.3d at 801. Thus, relator has an adequate legal remedy to challenge the conditions

associated with bail in this case, and he is not entitled to mandamus relief.

        Relator is also not entitled to a writ of prohibition.   A writ of prohibition in an appellate

court is a limited purpose remedy used to protect the subject matter of an appeal or to prohibit an

unlawful interference with enforcement of an appellate court's judgment. In re Bunt, No. 14-11-

00874-CV, 2011 WL 5009472, at *1 (Tex. App.—Houston [14th Dist.] Oct. 20, 2011, orig.

proceeding.) (mem. op.). The purpose of the writ is to enable an appellate court to protect and

                                                 –2–
enforce its jurisdiction and judgments. Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683

(Tex. 1989) (orig. proceeding). This Court may issue a writ of prohibition: (1) to prevent

interference with its jurisdiction in deciding a pending appeal; (2) to prevent a lower court from

entertaining a suit that will relitigate controversies that have already been settled by the Court;

and (3) to prohibit a trial court's action when it affirmatively appears that the court lacks

jurisdiction. Humble Exploration Co., Inc. v. Walker, 641 S.W.2d 941, 943 (Tex. App.—Dallas

1982, no writ).    Relator has not demonstrated the existence of any of these prerequisites.

Accordingly, the Court lacks jurisdiction to entertain a request for a writ of prohibition.

       For the reasons set forth above, the Court DENIES relator’s petition for writ of

mandamus. The Court DISMISSES relator’s petition for writ of prohibition.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE

140394F.P05




                                                –3–